Matter of Connolly (2016 NY Slip Op 07416)





Matter of Connolly


2016 NY Slip Op 07416


Decided on November 10, 2016


Appellate Division, First Department


Per Curiam


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2016
SUPREME COURT, APPELLATE DIVISION
First Judicial Department

Peter Tom,Justice Presiding,
John W. Sweeny, Jr.
Dianne T. Renwick
Rosalyn H. Richter
Sallie Manzanet-Daniels,Justices.


M-4203 

[*1]In the Matter of Kevin J. Connolly, a suspended attorney: Departmental Disciplinary Committee for the First Judicial Department, Petitioner, Kevin J. Connolly, Respondent.

Disciplinary proceedings instituted by the Departmental Disciplinary Committee for the First Judicial Department. Respondent, Kevin J. Connolly, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the Second Judicial Department on May 16, 1990.

Jorge Dopico, Chief Counsel, Departmental
Disciplinary Committee, New York
(Orlando Reyes, of counsel), for petitioner.
Respondent pro se.


PER CURIAM


Respondent Kevin J. Connolly was admitted to the practice of law in the State of New York by the Second Judicial Department on May 16, 1990. At all times relevant herein, respondent maintained an office for the practice of law within the First Judicial Department.
The Departmental Disciplinary Committee now moves for an order pursuant to the Rules of the Appellate Division, First Department (22 NYCRR) § 603.4(g), on the ground that respondent has been suspended under 22 NYCRR 603.4(e)(1)(i), and that he has not applied in writing to the Committee or the Court for a hearing or reinstatement since the date of his immediate suspension, which occurred more than six months ago on February 4, 2016 (138 [*2]AD3d 1 [1st Dept 2016]). Respondent, pro se, was served with this motion to disbar by first class mail and certified mail return receipt requested, but no response has been received.
More than six months have elapsed since the date of this Court's suspension order and respondent has failed to appear or contact the Committee or the Court for a hearing or reinstatement. The complaints that triggered respondent's interim suspension involved, among other things, neglect of client matters. In light of the above, respondent should be disbarred (Matter of Silverman, 135 AD3d 182 [1st Dept 2016]; Matter of Cumberbatch, 131 AD3d 91 [1st Dept 2015]; Matter of Anderson, 131 AD3d 88 [1st Dept 2015]).
Accordingly, the Committee's motion for an order disbarring respondent is granted, and respondent's name is stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.
All concur.
Order Filed. [November 10, 2016]Tom, J.P., Sweeny, Renwick, Richter, and Manzanet-Daniels, JJ.
Respondent disbarred and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof. Opinion Per Curiam. All concur